De Angelis, J.
As the Liquor Táx Law stood when the electors of the town voted not to permit traffic in liquors, the prohibition became operative May 1, 1908, at the beginning of the old excise year. Chapter 144 of the Laws of 1908, which became a law April 21, 1908, amended the Liquor Tax Law so as to make the excise year begin October first instead of May first as theretofore.
The right to traffic in liquors in Oswego town ended April 30, 1908, unless the amendment to the law referred to above changed the status of the town upon the subject. Section 16 of the law as amended begins as follows: “ In order to ascertain the will of the qualified electors of each town, the following questions shall be submitted at each biennial town meeting hereafter held in any town in this state,” etc. Observe the future tense, and especially the word " hereafter/’ and it will be seen that the law contemplates future town meetings.
The postponement of the effect of the vote in question is claimed under this language in said section 16: “ The status existing at the time such vote is taken upon questions submitted shall not be changed until the first day of October following next thereafter, prior to which time such vote shall neither authorize the issuance of liquor tax certificates in accordance therewith or preclude the issuance of such certificates in accordance with the result of the preceding vote on such questions submitted, nor shorten the term for which any liquor tax certificate may have been lawfully issued, nor affect the rights of any person thereunder.”
It seems to me that the claim cannot be sustained. The language is, “ The status existing at the time such vote is taken,” etc. What vote? Turning back to the beginning of the section we find the answer to be, the vote taken at the “ biennial town meeting hereafter held.”
It seems to be clear that the only purpose of the change in the law was to make the excise year begin October first instead of May first. As existing licenses would have expired under the old law on the thirtieth day of April, provision was needed to permit licenses in the year 1908 from May first to October first and such provision was made; but the policy *535of the law did not require the annulment of the determination of the electors of a town forbidding traffic in liquors in that town after April 30, 1908. The lawmakers, doubtless, had the power, notwithstanding this determination of the electors of the town, to permit the traffic until October first, but the power was not exercised. The new act addressed itself to the future and in no manner attempts to interfere with any action that had been taken under the old law.
There certainly can be no presumption that this amendment is retroactive. On the contrary, the presumption is just the reverse.
I have been shown the opinion in People, etc. v. Bashford, as County Treasurer of Wayne County, where a different conclusion was reached. I am sorry not to be able to agree with the learned judge who decided that case. It seems to me that he misapprehended the effect of the new legislation. The application is denied and the writ is dismissed upon the merits.
Application denied and writ dismissed.